Title: Enclosure: Some observations of American Citizens on the late Decrees respecting Tobacco, 26 February 1791
From: Morris, Gouverneur
To: 


EnclosureSome observations of American Citizens on the  late Decrees respecting Tobacco
In sofar as these Decrees relate exclusively to France it is not proper for Foreigners to express an Opinion. From the present Consideration therefore, shall be excluded the questions Whether to cultivate Tobacco be useful or pernicious. Whether on the former Supposition Articles of first necessity such as Grain or superior Utility such as Hemp might not be preferred on Ground of public Safety or Advantage. Whether a Consumption dependent on meer Fancy does not present to the Fisc a desirable Object of Revenue. And Whether in the supposable Cases of unfavorable Seasons or calamitous Wars the unavoidable Encrease of Price on imported Articles would be more or less injurious according to the Nature of those Articles.

But in sofar as the Decrees may relate to the Commerce of France, and particularly as they may concern her Connection with the United States they command the Attention of Americans. And first it appears that the Liberty of cultivating Tobacco must alone in a very short Time put an End to the Importation of it from Virginia. The Medium Produce of an Acre of Land cannot be transported from the Place of its growth to a French Port for less than three louis. Wherefore admitting the Price of Labor to be the same (Which it is not) and rejecting the Cost of Transportation from the Ports to the interior Parts of the Kingdom, there remains a Bounty of three louis per Acre on the Cultivation in France whose southern Provinces will doubtless produce Tobacco of the best Quality. Hence it is inferred that the commercial Relations dependent on this Article must speedily cease.
Secondly the general Permission to import Tobacco in Leaves from any Part of the World must give new Vigor to the Commerce of Great Britain. She now enjoys almost a Monopoly of the Trade to Virginia. Of course during the short Period that American Tobacco may be used in France the Vent of French Merchandize in Exchange for it will be precluded.
Thirdly the Preference given to French Ships or rather the Penalty on those of the United States (nugatory in itself) will probably give Rise to a System of commercial Hostility between the two Countries Whose End cannot be foreseen nor its Consequences calculated. That this Preference will be nugatory is clear because many Means of eluding it will occur to mercantile Men and the Congress will doubtless meet it by similar Impositions so as to restore the Equilibrium.
But it is said that this Part of the System has been adopted in Consequence of the Duties laid by the Congress on French Ships. If so, a serious Reflection arises from the very Circumstance which gave Birth to the Decree. Resentment it seems is easily excited even against intimate friends. May not the same Emotion influence those who live on the other Side of the Atlantic Ocean. The American Law laid no particular Duty on French Ships, and the English (not without reason) complained that tho the Expressions were general, yet the Effect was exclusively felt by them, since theirs were the only foreign Ships employed in the American Trade. But waving this Observation, it is proper to examine the Nature of the Burthens laid in America on foreign Ships. These are first an additional Tonnage Duty of forty Sous which is an equitable Tax for the Support of Beacons, Buoys and other aids to navigation of which foreigners stand more in need than Natives being less acquainted with the Coast. Secondly there is a Deduction of ten per Cent from the import Duties in favor of American Ships. This can hardly touch the French Commerce but deeply affects that of Great Britain and is therefore an actual tho not apparent Preference to France. Of the French Articles whose Volume is such that the Preference to American Ships may be felt, the most considerable is Brandy and on that the Difference is not twelve livres per Ton whereas the Difference decreed here respecting Tobacco amounts to at least one hundred livres per Ton, and is therefore a Prohibition.
It must farther be remarked that as the American Productions are of
	











 great Bulk compared to those of Europe it results from the Nature of Things that a navigation between the two Countries must be supported by Articles brought from the former to the latter, and therefore as the far greater Number of Ships whether French or American must go home in Ballast no Difference of Duties laid on the Imports in America can materially affect the Navigation whereas a considerable Preference given to vessels of one Kind on the Imports in Europe amounts to a total Prohibition of all others.
It is evident from a due Consideration of Facts, that by the System now adopted the Revenue to arise from Tobacco can no longer be worthy of Consideration and must soon dwindle away entirely. It cannot therefore be doubted that the Assembly in their Wise Consideration have determined to replace it by other Taxes less burthensome and more consistent with the Rights of free Citizens and it is therefore to be lamented that this exceptionable System was not at once surrendered and the free Importation from the United States allowed either in French or American Bottoms as well as the free Fabrication in France because thereby not only the present Monopoly of Great Britain would have been destroyed but the greater Part of the Tobacco Trade would have been turned to this Country and eventually a considerable Consumption been thereby occasioned in America of the Productions and Manufactures of France.
It cannot escape the Notice of this enlightened Nation that intimate Connections of Commerce must sooner or later draw after them those of a political Nature. And altho it may be supposed by some that an Alliance with the United States is of no Consequence those who wish well to France cannot but wish that the Value of American Friendship may rather be estimated by sound Reason and preserved by prudent Conduct, than felt by painful Experience and lamented when lost. Those valuable Colonies which the greater mercantile Powers possess in the neighbourhood of and as it were Dependent on the United States excite mutual Cupidity; and a very slight Knowlege of Geography will shew that if in a War between those Powers the Forces be nearly balanced, America can bestow the Colonies on that Party which she may incline to favor even without the actual Commission of Hostilities. But this is a Subject of too delicate Nature to be strongly urged, and therefore the Arguments to be drawn from it with many others apposite to the present question will not here be debated.

   
   It is a fact well known that if a Vessel be hired to go out to America and take in there a Cargo for Europe no Advance of Price is asked for Articles put on board in Europe unless Delay be thereby occasioned.



   
   If the Hypothesis be just that the Revenue drawn from Tobacco can be dispensed with in France it may be safely asserted that the Measure here mentioned would deprive Great Britain of that Resource; and every Body knows that she cannot replace it without serious Inconvenience or even Injury.


